 

FORM OF WARRANT AGENT AGREEMENT

 

THIS WARRANT AGENT AGREEMENT (this “Warrant Agent Agreement”) dated as of April
4, 2019 (the “Issuance Date”), by and between Verb Technology Company, Inc., a
company incorporated under the laws of the State of Nevada (the “Company”), and
VStock Transfer, LLC (the “Warrant Agent”). All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Warrants (as defined below).

 

WHEREAS, pursuant to the terms of that certain Underwriting Agreement dated
April 4, 2019 (the “Underwriting Agreement”), by and between the Company and
A.G.P. / Alliance Global Partners, as representatives of the underwriters set
forth therein (the “Underwriters”), the Company is engaged in a public offering
(the “Offering”) of (A) up to 7,348,242 units (the “Units”) consisting of an
aggregate of (i) 7,348,242 shares (the “Shares”) of common stock, par value
$0.0001 per share (the “Common Stock”), of the Company and (ii) 7,348,242
warrants (the “Investor Warrants”) to purchase shares of Common Stock (the
“Investor Warrant Shares”), which includes the Units, the Shares, the Investor
Warrants, and the Investor Warrant Shares issuable pursuant to the underwriters’
over-allotment option, and (B) a warrant (the “Underwriters’ Warrant”; and,
together with the Investor Warrants, the “Warrants”) to purchase shares of
Common Stock (the “Underwriters’ Warrant Shares” and, together with the Investor
Warrant Shares, the “Warrant Shares”).

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a Registration Statement on Form S-1 (File No. 333-226840) (as the
same may be amended from time to time, the “Registration Statement”), for the
registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the Units, the Shares, the Warrants, and the Warrant Shares, and such
Registration Statement was declared effective by the Commission on April 4,
2019.

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in accordance with the terms set
forth in this Warrant Agent Agreement in connection with the issuance,
registration, transfer, exchange, and exercise of the Warrants.

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants.

 

WHEREAS, all acts and things have been done and performed that are necessary to
make the Warrants the valid, binding, and legal obligations of the Company, and
to authorize the execution and delivery of this Warrant Agent Agreement.

 

   

 

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the adequacy, sufficiency, and
receipt of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Appointment of the Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company with respect to the Warrants, and the
Warrant Agent hereby accepts such appointment and agrees to perform the same in
accordance with the express terms and conditions set forth in this Warrant Agent
Agreement (and no implied terms or conditions).

 

2. Warrants.

 

2.1. Form of Warrants. Each Warrant shall be (a) issued in book-entry form or
(b) in substantially in the form of Exhibit A attached hereto, with respect to
the Investor Warrants, or substantially in the form of Exhibit B, with respect
to the Underwriters’ Warrant, the provisions of which are incorporated herein,
and signed by, or bear the facsimile or .pdf signature of, the Chief Executive
Officer, Chief Financial Officer, and such other officers of the Company as the
Company may designate with written notice to the Warrant Agent (each, an
“Authorized Signatory”; and, collectively, the “Authorized Signatories”). In the
event the person whose facsimile or .pdf signature has been placed upon any
Warrant shall have ceased to serve in the capacity in which such person signed
the Warrant before such warrant is issued, it may be issued with the same effect
as if he or she had not ceased to be such at the date of issuance. All of the
Warrants shall initially be represented by one or more book-entry positions
(each, a “Book-Entry Warrant”).

 

2.2. Issuance and Registration of Warrants.

 

2.2.1. Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”) for the registration of the original issuance and the registration of
all transfers of the Warrants.

 

2.2.2. Issuance of Warrants. Upon the initial issuance of the Warrants, the
Warrant Agent shall issue and register the Warrants in the names of the
respective holders thereof in such denominations and otherwise in accordance
with the instructions delivered to the Warrant Agent by the Company. To the
extent the Warrants are Depository Trust Company (“DTC”) eligible as of the
Issuance Date, all of the Warrants shall be represented by one or more
Book-Entry Warrants deposited with DTC and registered in the name of Cede & Co.,
a nominee of DTC. Ownership of beneficial interests in the Book-Entry Warrants
shall be shown on, and the transfer of such ownership shall be effected through,
records maintained (i) by DTC or its nominee for each Book-Entry Warrant; (ii)
by institutions that have accounts with DTC (such institution, with respect to a
Warrant in its account, a “Participant”); or (iii) directly on the book-entry
records of the Warrant Agent with respect only to owners of beneficial interests
that represent such direct registration. If the Warrants are not DTC Eligible as
of the Issuance Date or DTC subsequently ceases to make its book-entry
settlement system available for the Warrants, the Company may instruct the
Warrant Agent in writing regarding making other arrangements for book-entry
settlement within ten (10) days after DTC ceases to make its book-entry
settlement available. In the event that the Company does not make alternative
arrangements for book-entry settlement within ten (10) days of when the Warrants
are not eligible for, or it is no longer necessary to have the Warrants
available in, book-entry form, the Warrant Agent shall provide written
instructions to DTC to deliver to the Warrant Agent for cancellation of each
Book-Entry Warrant, and the Company shall instruct the Warrant Agent to deliver
to DTC definitive certificates in physical form evidencing such Warrants in
substantially the form annexed hereto as Exhibit A or Exhibit B, as applicable.

 

   

 

 

2.2.3. Beneficial Owner; Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the person in whose name that Warrant shall be registered on the
Warrant Register (the “Registered Holder”) as the absolute owner of such Warrant
for purposes of any exercise thereof, and for all other purposes, and neither
the Company nor the Warrant Agent shall be affected by any notice to the
contrary. Any person in whose name ownership of a beneficial interest in the
Warrants evidenced by a Book-Entry Warrant is recorded in the records maintained
by DTC or its nominee shall be deemed the “beneficial owner” thereof.

 

2.2.4. Physical Certificate. Notwithstanding anything contained herein, a
Registered Holder or if the Book-Entry Warrants are deposited with DTC, the
beneficial owner, has the right, upon written notice to the Warrant Agent (in
form and substance reasonably acceptable to the Warrant Agent), to request a
physical warrant certificate in substantially the form of Exhibit A or Exhibit
B, attached hereto, as applicable, for up to the same number of Warrants as are
registered in the name of such Registered Holder or beneficial owner, as
applicable, in the records maintained by the Warrant Agent (a “Warrant
Certificate”). Such Warrant Certificate shall be dated as of the original
Issuance Date and shall be executed by an Authorized Signatory. The Warrant
Agent shall deliver the Warrant Certificate to the Registered Holder as promptly
as practicable.

 

3. Exercise of Warrants. Subject to the provisions of the Warrants and this
Warrant Agent Agreement, a Warrant may be exercised by the Registered Holder
thereof by delivering to the Warrant Agent and to the Company, the notice of
exercise, as set forth in the Warrant, duly executed and properly completed, and
by paying in full, in lawful money of the United States by wire transfer to the
Company (or, if available, pursuant to the cashless exercise feature as set
forth in such Warrant, all cashless exercises should be directed to the Company
for calculation of the applicable number of Warrant Shares issuable upon such
cashless exercise and upon completion of such calculation by the Company, the
Company shall provide the Warrant Agent with issuance instructions), the
Exercise Price for each full Warrant Share as to which the Warrant is exercised
and the issuance of the Warrant Shares by the Warrant Agent as set forth in the
applicable Warrant. No ink-original Notice of Exercise is required to be
delivered, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Exercise be required.

 

4. Concerning the Warrant Agent and Other Matters.

 

4.1. Payment of Taxes. The Company will, from time to time, promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of Warrant Shares upon the exercise of
Warrants, but the Company shall not be required to pay any transfer taxes in
respect of the Warrants or such Warrant Shares. The Warrant Agent may refrain
from registering any transfer of Warrants or any delivery of any Warrant Shares
unless or until the persons requesting the registration or issuance shall have
paid to the Warrant Agent for the account of the Company the amount of such tax
or charge, if any, or shall have established to the reasonable satisfaction of
the Company and the Warrant Agent that such tax or charge, if any, has been
paid.

 

   

 

 

4.2. Resignation, Consolidations, or Merger of the Warrant Agent.

 

4.2.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company, or such shorter period of time agreed to by
the Company. The Company may terminate the services of the Warrant Agent, or any
successor Warrant Agent, after giving thirty (30) days’ notice in writing to the
Warrant Agent or successor Warrant Agent, or such shorter period of time as
agreed. If the office of the Warrant Agent becomes vacant by resignation,
termination, or incapacity to act or otherwise, the Company shall appoint in
writing a successor Warrant Agent in place of the Warrant Agent. If the Company
shall fail to make such appointment within a period of 30 days after it has been
notified in writing of such resignation or incapacity by the Warrant Agent, then
the Warrant Agent or any Holder may apply to any court of competent jurisdiction
for the appointment of a successor Warrant Agent at the Company’s cost. Pending
appointment of a successor to such Warrant Agent, either by the Company or by
such a court, the duties of the Warrant Agent shall be carried out by the
Company. Any successor Warrant Agent (but not including the immediate
predecessor Warrant Agent), whether appointed by the Company or by such court,
shall be a person organized and existing under the laws of any state of the
United States of America, in good standing, and authorized under such laws to
exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed, and except
for executing and delivering documents as provided in the sentence that follows,
the predecessor Warrant Agent shall have no further duties, obligations,
responsibilities, or liabilities hereunder, but shall be entitled to all rights
that survive the termination of this Warrant Agent Agreement and the resignation
or removal of the Warrant Agent, including but not limited to its right to
indemnity hereunder. If for any reason it becomes necessary or appropriate or at
the request of the Company, the predecessor Warrant Agent shall execute and
deliver, at the expense of the Company, an instrument transferring to such
successor Warrant Agent all the authority, powers, and rights of such
predecessor Warrant Agent hereunder; and upon request of any successor Warrant
Agent the Company shall make, execute, acknowledge, and deliver any and all
instruments in writing for more fully and effectually vesting in and confirming
to such successor Warrant Agent all such authority, powers, rights, immunities,
duties, and obligations.

 

4.2.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

   

 

 

4.2.3. Merger or Consolidation of Warrant Agent. Any person into which the
Warrant Agent may be merged or converted or with which it may be consolidated or
any person resulting from any merger, conversion, or consolidation to which the
Warrant Agent shall be a party or any person succeeding to the shareowner
services business of the Warrant Agent or any successor Warrant Agent shall be
the successor Warrant Agent under this Warrant Agent Agreement, without any
further act or deed. For purposes of this Warrant Agent Agreement, “person”
shall mean any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, or other entity, and shall include
any successor (by merger or otherwise) thereof or thereto

 

4.3. Fees and Expenses of the Warrant Agent.

 

4.3.1. Remuneration. Whether or not any Warrants are exercised, for the Warrant
Agent’s services as agent for the Company hereunder, the Company shall pay to
the Warrant Agent such fees as may be separately agreed between the Company and
Warrant Agent and the Warrant Agent’s out-of-pocket expenses in connection with
this Warrant Agent Agreement, including, without limitation, the fees and
expenses of the Warrant Agent’s counsel and the fees and expenses charged by the
Warrant Agent in connection with exercises and transfers of the Warrants. While
the Warrant Agent endeavors to maintain out-of-pocket charges (both internal and
external) at competitive rates, these charges may not reflect actual
out-of-pocket costs, and may include handling charges to cover internal
processing and use of the Warrant Agent’s billing systems. All amounts owed by
the Company to the Warrant Agent under this Warrant Agent Agreement are due
within 30 days of the invoice date. Delinquent payments are subject to a late
payment charge of one and one-half percent (1.5%) per month, commencing 45 days
from the invoice date. The Company agrees to reimburse the Warrant Agent for any
attorneys’ fees and any other costs associated with collecting delinquent
payments. No provision of this Warrant Agent Agreement shall require the Warrant
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties under this Warrant Agent Agreement or in
the exercise of its rights.

 

4.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered, all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agent Agreement.

 

   

 

 

4.4. Liability of the Warrant Agent.

 

4.4.1. Exclusions. As agent for the Company hereunder, the Warrant Agent: (a)
shall have no duties or obligations other than those specifically set forth
herein or as may subsequently be agreed to in writing by the Warrant Agent and
the Company; (b) shall be regarded as making no representations and having no
responsibilities as to the validity, sufficiency, value, or genuineness of the
Warrants or any Warrant Shares; (c) shall not be obligated to take any legal
action hereunder; if, however, the Warrant Agent determines to take any legal
action hereunder, and where the taking of such action might, in its judgment,
subject or expose it to any expense or liability it shall not be required to act
unless it has been furnished with an indemnity reasonably satisfactory to it;
(e) may rely on and shall be fully authorized and protected in acting or failing
to act upon any certificate, instrument, opinion, notice, letter, telex,
facsimile transmission, or other document or security delivered to the Warrant
Agent and believed by it to be genuine and to have been signed by the proper
party or parties; (f) shall not be liable or responsible for any recital or
statement contained in the Registration Statement or any other documents
relating thereto; (g) shall not be liable or responsible for any failure on the
part of the Company to comply with any of its covenants and obligations relating
to the Warrants, including without limitation obligations under applicable
securities laws; (h) may rely on and shall be fully authorized and protected in
acting or failing to act upon the written, telephonic, or oral instructions with
respect to any matter relating to its duties as the Warrant Agent covered by
this Warrant Agent Agreement (or supplementing or qualifying any such actions)
of officers of the Company, and is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Company or counsel to the Company, and may apply to the Company, for advice or
instructions in connection with the Warrant Agent’s duties hereunder, and the
Warrant Agent shall not be liable for any delay in acting while waiting for
those instructions; any applications by the Warrant Agent for written
instructions from the Company may, at the option of the Warrant Agent, set forth
in writing any action proposed to be taken or omitted by the Warrant Agent under
this Warrant Agent Agreement and the date on or after which such action shall be
taken or such omission shall be effective; the Warrant Agent shall not be liable
for any action taken by, or omission of, the Warrant Agent in accordance with a
proposal included in such application on or after the date specified in such
application (which date shall not be less than five (5) business days after the
date such application is sent to the Company, unless the Company shall have
consented in writing to any earlier date) unless prior to taking any such
action, the Warrant Agent shall have received written instructions in response
to such application specifying the action to be taken or omitted; (i) may
perform any of its duties hereunder either directly or by or through nominees,
correspondents, designees, or subagents, and it shall not be liable or
responsible for any misconduct or negligence on the part of any nominee,
correspondent, designee, or subagent appointed with reasonable care by it in
connection with this Warrant Agent Agreement; (j) is not authorized, and shall
have no obligation, to pay any brokers, dealers, or soliciting fees to any
person; and (k) shall not be required hereunder to comply with the laws or
regulations of any country other than the United States of America or any
political subdivision thereof.

 

   

 

 

4.4.2. Limitation of Liability. In the absence of gross negligence or willful or
illegal misconduct on its part, the Warrant Agent shall not be liable for any
action taken, suffered, or omitted by it or for any error of judgment made by it
in the performance of its duties under this Warrant Agent Agreement. Anything in
this Warrant Agent Agreement to the contrary notwithstanding, in no event shall
the Warrant Agent be liable for special, indirect, incidental, consequential, or
punitive losses or damages of any kind whatsoever (including, but not limited
to, lost profits), even if the Warrant Agent had been advised of the possibility
of such losses or damages and regardless of the form of action. Any liability of
the Warrant Agent will be limited in the aggregate to the amount of fees paid by
the Company hereunder. In the event any question or dispute arises with respect
to the proper interpretation of the Warrants or the Warrant Agent’s duties under
this Warrant Agent Agreement or the rights of the Company or of any Registered
Holder or beneficial owner, as applicable, the Warrant Agent shall not be
required to act and shall not be held liable or responsible for its refusal to
act until the question or dispute has been judicially settled (and, if
appropriate, it may file a suit in interpleader or for a declaratory judgment
for such purpose) by final judgment rendered by a court of competent
jurisdiction, binding on all persons interested in the matter that is no longer
subject to review or appeal, or settled by a written document in form and
substance satisfactory to Warrant Agent and executed by the Company and each
such Registered Holder or beneficial owner, as applicable. In addition, the
Warrant Agent may require for such purpose, but shall not be obligated to
require, the execution of such written settlement by all the Registered Holders
and beneficial owners and all other persons that may have an interest in the
settlement.

 

4.4.3. Indemnity. The Company agrees to indemnify the Warrant Agent and hold it
harmless from and against any loss, liability, claim, or expense (a “Loss”)
arising out of or in connection with the Warrant Agent’s duties under this
Warrant Agent Agreement, including the costs and expenses of defending itself
against any Loss, unless such Loss shall have been determined by a court of
competent jurisdiction to be a result of the Warrant Agent’s gross negligence or
willful misconduct.

 

4.5. Rights and Duties of the Warrant Agent.

 

4.5.1. Counsel. The Warrant Agent may consult with counsel satisfactory to the
Warrant Agent, including its in-house counsel, and the advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered, or omitted by it hereunder in good faith and in accordance with
the advice of such counsel.

 

4.5.2. No Duty of Demand. The Warrant Agent shall not have any duty or
responsibility in the case of the receipt of any written demand from any holder
of Warrants with respect to any action or default by the Company, including,
without limitation the generality of the foregoing, any duty or responsibility
to initiate or attempt to initiate any proceedings at law or otherwise or to
make any demand upon the Company.

 

4.5.3. Reliance on Attorneys and Agents. The Warrant Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorney or agents, and the Warrant
Agent shall not be answerable or accountable for any act, default, neglect, or
misconduct of any such attorney or agents or for any loss to the Company
resulting from any such act default, neglect, or misconduct, absent gross
negligence, bad faith, or willful misconduct (each as determined by a final
non-appealable judgment of a court of competent jurisdiction in the selection
and continued employment thereof.

 

4.5.4. Company Instructions. Any instructions given to the Warrant Agent orally,
as permitted by any provision of this Warrant Agent Agreement, shall be
confirmed in writing by the Company as soon as practicable. The Warrant Agent
shall not be liable or responsible and shall be fully authorized and protected
for acting, or failing to act, in accordance with any oral instructions that do
not conform with the written confirmation received in accordance with this
Section 4.5.4.

 

   

 

 

5. Notices of Changes in Warrants. Upon every adjustment of the Exercise Price
of a Warrant or the number of shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. The Warrant
Agent shall be fully protected in relying upon such a notice.

 

6. Reservation of Warrant Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Warrant Agent Agreement.

 

7. Representations and Warranties of the Company. The Company represents and
warrants that: (a) it is duly incorporated and validly existing under the laws
of its jurisdiction of incorporation; (b) the offer and sale of the Warrants and
the execution, delivery, and performance of all transactions contemplated
thereby (including this Warrant Agent Agreement) have been duly authorized by
all necessary corporate action and will not result in a breach of or constitute
a default under the Articles of Incorporation, bylaws, or any similar document
of the Company, or any indenture, agreement, or instrument to which it is a
party or is bound; (c) this Warrant Agent Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid, binding, and
enforceable obligation of the Company; (d) the Warrants will comply in all
material respects with all applicable requirements of law; and (e) to the best
of its knowledge, there is no litigation pending or threatened as of the date
hereof in connection with the offering of the Warrants.

 

8. Miscellaneous Provisions.

 

8.1. Loss, Theft, Destruction, or Mutilation of a Warrant. Upon receipt by the
Company and the Warrant Agent of evidence reasonably satisfactory to them
(including, posting a bond) of the loss, theft, destruction, or mutilation of a
Warrant or any stock certificate relating to shares underlying the Warrants,
and, in case of loss, theft, or destruction, of indemnity or security in
customary form and amount, and reimbursement to the Company and the Warrant
Agent of all reasonable expenses incidental thereto, and upon surrender to the
Warrant Agent and cancellation of the Warrant or stock certificate, if
mutilated, the Warrant Agent shall, on behalf of the Company, countersign and
deliver a new Warrant or stock certificate of like tenor to the Registered
Holder or beneficial owner, as applicable, in lieu of the Warrant or stock
certificate so lost, stolen, destroyed, or mutilated.

 

8.2. Successors. This Warrant Agent Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto.

 

   

 

 

8.3. Termination. Unless terminated earlier by the parties hereto, this Warrant
Agent Agreement shall terminate 90 days after the earlier of the Expiration Date
and the date on which no Warrants remain outstanding (the “Termination Date”).
On the Business Day following the Termination Date, the Warrant Agent shall
deliver to the Company any entitlements, if any, held by the Warrant Agent under
this Warrant Agent Agreement. The Warrant Agent’s right to be reimbursed for
fees, charges, and out-of-pocket expenses as provided in this Section 8.3 shall
survive the termination of this Warrant Agent Agreement.

 

8.4. Severability. If any provision of this Warrant Agent Agreement shall be
held illegal, invalid, or unenforceable by any court, this Warrant Agent
Agreement shall be construed and enforced as if such provision had not been
contained herein and shall be deemed an agreement among the parties to it to the
full extent permitted by applicable law.

 

8.5. Authorized Representatives. Set forth in Exhibit C hereto is a list of the
names and specimen signatures of the persons authorized to act for the Company
under this Warrant Agent Agreement (the “Authorized Representatives”). The
Company shall, from time to time, certify to the Warrant Agent the names and
signatures of any other persons authorized to act for the Company under this
Warrant Agent Agreement.

 

8.6. Notices. Except as expressly set forth elsewhere in this Warrant Agent
Agreement, all notices, instructions, and communications under this Warrant
Agent Agreement shall be in writing, shall be deemed to have been delivered: (i)
upon receipt, if delivered personally; (ii) when sent, if sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) when sent, if sent by
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending party and the sending party does not receive an
automatically generated message from the recipient’s e-mail server that such
e-mail could not be delivered to such recipient); and (iv) if sent by overnight
courier service, one (1) Trading Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers, and e-mail
addresses for such communications shall be:

 

If to the Company:

Verb Technology Company, Inc.

Attention: Rory Cutaia

344 S. Hauser Boulevard, Suite 414

Los Angeles, California 90036

e-mail: rory@myverb.com

 

with a copy (which shall not constitute notice) to:

Baker & Hostetler LLP

Attention: Randolf Katz

600 Anton Boulevard, Suite 900

Costa Mesa, California 92626

Facsimile No.: (714) 966-8802

e-mail: rwkatz@bakerlaw.com

 

   

 

 

If to the Warrant Agent:

VStock Transfer, LLC

Attention: Yoel Goldfeder

18 Lafayette Place

Woodmere, New York 11598

Facsimile No.: (646) 536-3179

e-mail: yoel@vstocktransfer.com

 

Any notice, statement, or demand authorized to be given or made by the Warrant
Agent or the Company to the Registered Holder or beneficial owner, as applicable
of any Warrant shall be in writing and shall be delivered by hand or sent by
first-class mail, postage prepaid, or registered or certified mail or overnight
courier service, addressed, at the last address set forth for such holder in the
Warrant Register. Any notice, sent pursuant to this Warrant Agent Agreement
shall be effective, if delivered by hand, upon receipt thereof by the party to
whom it is addressed, if sent by overnight courier, on the next business day of
the delivery to the courier, if sent by registered or certified mail on the
third business day after registration or certification thereof, and if sent by
first class mail on the fifth business day after mailing.

 

8.7. Applicable Law. This Warrant Agent Agreement shall be governed by and
construed in accordance with the laws of the State of New York. All actions and
proceedings relating to or arising from, directly or indirectly, this Warrant
Agent Agreement may be litigated in courts located within the Borough of
Manhattan in the City and State of New York. The Company hereby submits to the
personal jurisdiction of such courts and consents that any service of process
may be made by certified or registered mail, return receipt requested, directed
to the Company at its address last specified for notices hereunder. Each of the
parties hereto hereby waives the right to a trial by jury in any action or
proceeding arising out of or relating to this Warrant Agent Agreement.

 

8.8. Assignments. This Warrant Agent Agreement may not be assigned, or otherwise
transferred, in whole or in part, by either party without the prior written
consent of the other party, which the other party will not unreasonably
withhold, delay, deny, or condition; except that (i) consent is not required for
an assignment or delegation of duties by the Warrant Agent to any affiliate of
the Warrant Agent and (ii) any reorganization, merger, consolidation, sale of
assets, or other form of business combination by the Warrant Agent or the
Company shall not be deemed to constitute an assignment of this Warrant Agent
Agreement.

 

8.9. Amendments. No provision of this Warrant Agent Agreement may be amended,
modified, or waived, except in a written document signed by both parties. The
Company and the Warrant Agent may amend or supplement this Warrant Agent
Agreement without the consent of any Registered Holder or beneficial owner, as
applicable, for the purpose of curing any ambiguity, or curing, correcting, or
supplementing any defective provision contained herein or adding or changing any
other provisions with respect to matters or questions arising under this Warrant
Agent Agreement as the parties may deem necessary or desirable and that the
parties determine, in good faith, shall not adversely affect the interest of the
Registered Holders and beneficial owners. All other amendments and supplements
shall require the vote or written consent of the Registered Holders and
beneficial owners of at least 50.1% of the then outstanding Warrants; provided,
that, adjustments may be made to the Warrant terms and rights in accordance with
the Warrants without the consent of the holders.

 

   

 

 

8.10. Persons Having Rights under this Warrant Agent Agreement. Nothing in this
Warrant Agent Agreement expressed and nothing that may be implied from any of
the provisions hereof is intended, or shall be construed, to confer upon, or
give to, any person or corporation other than the parties hereto and the Holders
any right, remedy, or claim under or by reason of this Warrant Agent Agreement
or of any covenant, condition, stipulation, promise, or agreement hereof.

 

8.11. Examination of the Warrant Agent Agreement. A copy of this Warrant Agent
Agreement shall be available at all reasonable times at the office of the
Warrant Agent designated for such purpose for inspection by any Registered
Holder or beneficial owner, as applicable. Prior to such inspection, the Warrant
Agent may require any such holder to provide reasonable evidence of its interest
in the Warrants.

 

8.12. Counterparts. This Warrant Agent Agreement may be executed in any number
of original, facsimile, or electronic counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

8.13. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agent Agreement and shall not affect the
interpretation thereof.

 

8.14. Force Majeure. Notwithstanding anything to the contrary contained herein,
the Warrant Agent shall not be liable for any failures, delays, or losses,
arising directly or indirectly out of conditions beyond its reasonable control
including, but not limited to, acts of government, exchange, or market ruling,
suspension of trading, work stoppages, or labor disputes, fires, civil
disobedience, riots, rebellions, storms, electrical or mechanical failure,
computer hardware or software failure, communications facilities failures
including telephone failure, war, terrorism, insurrection, earthquakes, floods,
acts of God, or similar occurrences.

 

[Signature Page to Follow]

 

   

 

 

IN WITNESS WHEREOF, this Warrant Agent Agreement has been duly executed by the
parties hereto as of the day and year first above written.

 

  VERB TECHNOLOGY COMPANY, INC.         By:                    Name:     Title:
          VSTOCK TRANSFER, LLC         By:     Name:     Title:  

 

   

 

 

EXHIBIT A

 

Form of Investor Warrant

 

See attached.

 

   

 

 

eXHIBIT B

 

Form of Underwriters’ Warrant

 

See attached.




 



   

 

 

EXHIBIT C

 

Authorized Representatives

 

Name   Title   Signature          

 

   

 

 